DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to a width in a horizontal direction from an end of the opening on the first surface side to a point between the second side wall and the third side wall is 1 pm or more and 5 pm or less, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2014/0312318 to Choi et al in view of United States Patent Application No. 2015/0159267 to Ochi, United States Patent Application No. 2016/0315292 to Han, United States Patent Application No. 2016/0293844 to Takeda et al and United States Patent No. 6093445 to Nawate is presented below.
	In regards to the arguments that the prop unit of 136 is not a liquid state when attached to the sheet 133, it is noted by the Examiner that the mechanism of forming the resulting structure is not a teaching away of the structure itself. Specifically, because the obvious statements are drawn to the shape of the structure, the mechanism of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0312318 to Choi et al in view of United States Patent Application No. 2015/0159267 to Ochi, United States Patent Application No. 2016/0315292 to Han, United States Patent Application No. 2016/0293844 to Takeda et al and United States Patent No. 6093445 to Nawate.
In regards to Claim 12, Choi teaches a vapor deposition mask Fig. 3, 4 comprising a metal plate 133 (fine metal mask) comprising a first surface (top of 133) a second surface on an opposite side to the first surface (bottom of 133), an opening passing through from the first surface to the second surface (patterning slits 131) and a frame 135 arranged along an outer periphery of the metal plate, wherein the frame is located on the metal plate and in contact with the metal plate (see 133 on 135 in Fig. 4), the metal plate and the frame are connected to each other by a member 136a (which shields dummy slits and prevents a decrease in the stability of the metal mask sheet [0118] & [0092-0121]). 

    PNG
    media_image1.png
    249
    489
    media_image1.png
    Greyscale

Choi does not expressly teach the member is metal.
Ochi teaches a vapor deposition mask 1 Fig. 2, where the mask plate 10 is located on a frame 21 arranged along an outer periphery of the mask plate and in contact with the mask plate, the mask plate and the frame are connected to each other 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified Choi by making the analogous structure of the prop member of Choi out of metal, as per the teachings of Ochi, which also prevents bending or deformation of the metal mask. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2143, Motivations A-E. The resulting apparatus would make the member of Choi into “a metal member.” See MPEP 2143, Motivations A-E. 
Choi in view of Ochi do not expressly teach the first surface and an upper surface of the metal member are located on the same plane, nor the height of the frame is shorter than a height of the metal member nor the height of the metal member is higher than a height of the metal plate in a thickness direction.
 Han teaches a mask 200a Fig. 5, which can have structural reinforcements in 230a are injected into the mask holes 221 to create a reinforcing member such that the reinforcing member/rib portion prevents a deposition material from reaching the substrate (i.e., covers a dummy hole), thus also creating a more stable structure [0032-0056].

    PNG
    media_image2.png
    254
    504
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the structure of Choi in view of Ochi, by filling the dummy holes of Choi to create the metal member/reinforcing structure, as per the teachings of Han. One would be motivated to do so for the predictable result of preventing the deposition through those holes and creating a stable structure. See MPEP 2143, Motivations A-E. The resulting apparatus, with the filled dummy holes, instead of the covered holes would have the metal member of Choi in view of Ochi filled, as per the teachings of Han, such that the metal member would have an upper surface located on the same plane as the first surface, the height of the frame being shorter than a height of the metal member (as the metal member height would now include the thickness of the mask), and the metal member having a thickness greater than that of the mask, as per the annotated copy of Choi’s Fig. 4 below:

    PNG
    media_image3.png
    282
    583
    media_image3.png
    Greyscale

Choi in view of Ochi and Han do not expressly teach a side wall of the opening is separated into a first side wall, a second side wall and a third side wall from the first surface toward the second surface; and an angle of the second side wall with respect to a horizontal direction is smaller than an angle of the first side wall with respect to a horizontal direction, and an angle of the third side wall with respect to a horizontal direction is larger than an angle of the first side wall with respect to a horizontal direction, on the condition that the first surface is placed on a horizontal surface.
Takeda teaches a vapor deposition mask 20 Fig. 1, 5 comprising: a first surface; a second surface on an opposite side to the first surface; and an opening 25 passing through from the first surface to the second 10surface; wherein a side wall of the opening is separated into a first side wall, a second side wall and a third side wall from the first surface toward the second surface; and  79an angle of the second side wall with respect to a horizontal direction is smaller than an angle of the first side wall with respect to a horizontal direction, and an angle of the third side wall with respect to a horizontal direction is larger than an angle of the first side wall with 5respect to a horizontal 

    PNG
    media_image4.png
    514
    678
    media_image4.png
    Greyscale

Takeda expressly teaches that the presence of these angles satisfies the strength of the openings even when the mask is thin [0036].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Choi in view of Ochi and Han by changing the generic openings of Choi in view of Ochi and Han with the openings of Takeda. One would be motivated to do so, for the purposes of making the openings stronger by changing the shape. It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. More specifically, because it is known in the art that there is a predictable result of changing the shape, as per the teachings of Takeda, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have changed the shape of the openings for the desired result. See MPEP 2143, Motivations A-E. 
Choi in view of Ochi, Han and Takeda do not expressly teach a width in a horizontal direction from an end of the opening on the first surface side to a point between the second side wall and the third side wall is 1-5 μm.
Nawate teaches that a mask 2 with a pin hole having a diameter of 1 nm to 10 μm for the affordable way of creating the desired microelement (Col. 3 line 1-Col. 4 line 34, Col. 5 lines 1-55).
Because it is known in the art to make a mask hole or aperture have a diameter of 1nm to 10μm as taught by Nawate, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the hole as taught by Choi in view of Ochi, Han and Takeda to have the same diameter/width.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Exemplary Rationales B.
The overall width of the opening would be, for instance 10 μm, in the teachings of Takeda. However the combined structure of Choi in view of Ochi, Han and Takeda in view of Nawate would have an overall width of an opening at 10 μm, divided by four 3 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Choi in view of Ochi, Han and Takeda and Nawate expressly teach the ranges as taught are result effective variables for affordable microelement formation such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges so that the width is from 1-5 μm is considered obvious to one of ordinary skill in the art before the effective filing date. See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	The resulting apparatus fulfills the limitations of the claim.

In regards to Claim 13, Takeda teaches vapor deposition mask 20 Fig. 1, 5 comprising: a first surface;  10a second surface on an opposite side to the first surface; and an opening 25 passing through from the first surface to the second surface; wherein a side wall of the opening includes a first side wall and a second 80side wall; the first side 

    PNG
    media_image5.png
    500
    734
    media_image5.png
    Greyscale



Nawate teaches that a mask 2 with a pin hole having a diameter of 1 nm to 10 μm for the affordable way of creating the desired microelement (Col. 3 line 1-Col. 4 line 34, Col. 5 lines 1-55).
Because it is known in the art to make a mask hole or aperture have a diameter of 1nm to 10μm as taught by Nawate, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the hole as taught by Choi in view of Ochi, Han and Takeda to have the same diameter/width.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Exemplary Rationales B.
The overall width of the opening would be, for instance 10 μm, in the teachings of Takeda. However the combined structure of Choi in view of Ochi, Han and Takeda in view of Nawate would have an overall width of an opening at 10 μm, divided by four 3 steps, such that the width from the end of the opening on the first surface side to a point between the second sidewall and the third side wall of Takeda must be smaller than 10 μm and greater than 1 nm.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Choi in view of Ochi, Han and Takeda and Nawate expressly teach the ranges as taught are result effective variables for affordable microelement In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	The resulting apparatus fulfills the limitations of the claim.
In regards to Claims 14-17, Choi in view of Ochi, Han and Takeda teaches the metal plate is a single-piece member, composed of the same member and formed by a same single layer from the first surface to the second surface, as shown in the annotated Fig. 4 above. 
In regards to Claim 18, Takeda teaches the second side wall is approximately an acute angle as shown in Fig. 5 above.
Furthermore, Takeda teaches that instead of a series of side walls as shown in Fig. 5, the first side wall can be abutted by a generally horizontal wall, as shown in Fig. 3 and 4 which would make the second side wall approximately horizontal. It is noted that the variation of the side wall shapes as shown in Takeda indicates that the change of the opening sidewall shape is known in the art and that modifications in the shape would be obvious [0070]. As such, it would be obvious to one of ordinary skill in the art, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. See MPEP 2143, Motivations A-E.  As there would be a predictable results of improved strength by changing the shapes as per the teachings of Takeda, It would be obvious to one of ordinary skill in the art, to have modified the second side wall angle to be more horizontal, thus allowing for a stronger opening, in the combined teachings of Choi in view of Ochi, Han and in further view of Takeda. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claims 19 and 20, Choi in view of Ochi, Han and Takeda teach the metal plate has a third surface (bottom of mask 131 covered by 136a and the inner vertical wall of the frame 135)  inclining with the second surface (as it is perpendicular, as broadly recited and as shown in the instant application),7Attorney Dockel No.: 885725-0334-IJS1 Application No.: 16/191,613Patent the frame has a fourth surface (top of frame 135) and a fifth surface inclining with the fourth surface (inner vertical wall of 135, as it is perpendicular, as broadly recited and as shown in the instant application), the metal member has a sixth surface (top of 136a), the second surface is in contact with the fourth surface (131 on top of 135), the third surface and the fifth .


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716             

/KARLA A MOORE/Primary Examiner, Art Unit 1716